The Court of Civil Appeals gives a concise statement of the case, as follows:
"James Charlton, as county treasurer for Harris County, collected and retained as his commissions for each of the years 1915 to 1918, inclusive, the sum of $2,000; in addition, in his capacity as treasurer of the various drainage and navigation districts within the county, he collected and retained during the same four year period — part of it from one and part from another of such districts — as his compensation for the latter service an aggregate amount of $3248.52.
"In the Court below the county recovered judgment for this $3248.52 against him and his bondsmen, and they appeal.
"Appellants (Charlton et al.) contend that Revised Statutes, Article 3875, providing that `The commissions allowed to any county treasurer shall not exceed $2,000 annually,' merely prescribes the maximum annual amount that may be allowed the treasurer by the commissioners' court for handling strictly county funds and neither applies to nor precludes retention by him of compensation received during the same year from drainage and navigation districts for like service with reference to their funds."
The Honorable Court of Civil Appeals reversed the judgment of the trial court and rendered judgment for the defendants in error.
A law creating the office of County Treasurer was first enacted in 1846. The Legislature, instead of itself fixing that officer's salary or *Page 596 
compensation, delegated that authority to the County Court. Briefly following this office and the compensation allowed through the enactments of 1876, 1879 and 1891, to the present law as found in Vernon's Sayles' Texas Civil Statutes, Article 3873, 3874 and 3875, it is apparent that now, as at the beginning, the Legislature provided that the county commissioners' Court shall fix the commissions allowed to the County Treasurer for collecting county funds, and public free school funds, and fixed a limit as to the per cent of commission that may be allowed by the Commissioners' Court for handling these two funds, and also limited the total amount to be so allowed per annum. The law has been uniformly the same, with the exception of two changes; one the annual limit was reduced from $3,000 to $2,000, and the other the Legislature itself fixed the percent of commissions to be allowed the county treasurer by the Commissioners' Court for handling the school funds. In its opinion the Court of Civil Appeals says:
"A reading of this statute as so first passed irresistibly, it seems to us, impresses the idea that the legislature was doing nothing more than conferring a power upon the commissioners' court and then attaching a limitation to its exercise by that body; the solution of the meaning and purpose of the measure is found in its proviso, that is, the restriction was evidently intended to apply to the commissioners' court, and not to what the Legislature itself in the future might see fit to do; in other words, having in the main body of the article delegated to the local authority the power of fixing their treasurer's compensation, the last proviso — which, as above stated, has been reproduced as present Article 3875 — was added simply as a curb against an excessive exercise of the prerogative granted, nothing more. And if that was the meaning of the proviso then, it is now that of its counterpart, the statute under construction."
After a careful review and study of the law of the case, we have concluded that the judgment of the Court of Civil Appeals should be affirmed.
The Court of Civil Appeals correctly held that the office of County Treasurer had not been placed under the Maximum Fee Bill by the Legislature, and also that there are no provisions of law requiring the County Treasurer to account to the county for commissions collected from drainage or navigation districts. The limit of $2000 in article 3875 does not apply to the commissions provided subsequently by the Legislature for the services to the drainage and irrigation districts, but applies only to the county and school funds as named in connection therewith.
For discussion of the issues involved herein, we refer to the opinion of the Court of Civil Appeals in this case, found in 228 S.W., page 969.
We deem it unnecessary to further analyze and discuss the issues involved. *Page 597 
The judgment of the Court of Civil Appeals is affirmed.
Affirmed.
Chief Justice Cureton took no part in the decision of this case.